DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-9, 11-15 and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-3, 5-9, 11-15 and 17-18 have been amended and claims 4, 10 and 16 have been previously canceled. The amendments to the claims over the previous claim objections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as indefinite, because it is unclear what statutory class the invention falls into. A claim is considered indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if it does not reasonably apprise those skilled in the art of its scope. It is unclear whether claim 11 encompasses an apparatus or a method. Claim 7 is directed to an apparatus/system with a series of steps. This causes the claim to be indefinite because it does not reasonably apprise those skilled in the art of the statutory class of invention to which the claim is directed. See IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005). Accordingly, claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-9, 11-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2010/0005084) in view of Singh (US 2019/0236090).

identifying, using control circuitry, a reference to a subject in a first content item, wherein the first content item is a part of a series of sequentially ordered content items (identifying important words and phrases from the closed captions when the user is watching TV. Furthermore, metadata includes information such as the video stream/channel series; see at least paragraphs 0017-0020);
identifying, using the control circuitry, a second content item in the series of sequentially ordered content that references the subject, wherein the subject was last referenced in the second content item prior to the first content item (metadata includes information such as the video stream/channel series. Furthermore, words identified in second period of time and gathered in the past; see at least paragraphs 0017-0020);
determining, using the control circuitry, based on a count of content items in the series of sequentially ordered content items that are between the first content item and the second content item, whether to provide contextual information about the subject; and 
causing to be displayed the contextual information (internet search for related content is done using keywords and phrases extracted from the metadata of the currently viewed/recorded programming and then content is prefetched and provided to the user; see at least paragraphs 0021-0022 and 0042-0043).
Nguyen is not clear about wherein the content item is an episode, a subject was last referenced prior to a first episode and in response to provide contextual information, causing to be displayed the contextual information.
Singh discloses wherein the content item is an episode, a subject was last referenced prior to a first episode and in response to provide contextual information, causing to be displayed the contextual information; when the an item is a television show, the matching process may comprise determining if a second title in the second metadata, determining a distance between the first title and the second title, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Nguyen by the teachings of Singh by having the above limitation so to be able to obtain enhanced metadata for media content; see at least the Abstract.

Regarding claim 2, Nguyen in view of Singh disclose the method of claim 1, wherein identifying, using control circuitry, the reference to the subject in the first episode comprises:
analyzing closed-captioning of the first episode; and
identifying a proper noun referencing the subject within the closed captions of the first episode (Nguyen; see at least paragraphs 0018-0020 in combination with Singh’s episodes).

Regarding claim 3, Nguyen in view of Singh disclose the method of claim 1, determining based on the count of episodes in the series of sequentially ordered episodes that are between the first episode and the second episode, whether to provide contextual information about the subject comprises determining an elapsed time between the current time and the last time the subject was references (Nguyen; see at least paragraph 0020 in combination with Singh; see at least paragraphs 0036-0037).

Regarding claim 5, Nguyen in view of Singh disclose the method of claim 1, wherein determining whether to provide contextual information about the subject comprises:
calculating, based on the count of the episodes in the series of sequentially ordered episodes that are between the first episode and the second episode, a subject clarification score; and

wherein the dynamic threshold is based on a user preference (Nguyen; see at least paragraph 0020 in combination with Singh; see at least paragraphs 0036-0037).

Regarding claim 6, Nguyen in view of Singh disclose the method of claim 1, wherein causing to be displayed the contextual information comprises causing to be displayed the contextual information within closed captions of the first episode (see at least the rejection of claim 1).

	Claim 7 is rejected on the same grounds as claim 1.
	Claim 8 is rejected on the same grounds as claim 2.
	Claim 9 is rejected on the same grounds as claim 3.
	Claim 11 is rejected on the same grounds as claim 5.
	Claim 12 is rejected on the same grounds as claim 6.
	Claim 13 is rejected on the same grounds as claim 1.
	Claim 14 is rejected on the same grounds as claim 2.
	Claim 15 is rejected on the same grounds as claim 3.
	Claim 17 is rejected on the same grounds as claim 5.
	Claim 18 is rejected on the same grounds as claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426